Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 11, 2020                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161250
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  In re BYRD                                                                                           Megan K. Cavanagh,
                                                                                                                        Justices
  _______________________________________

  GERALD ANTHONY-DECELL BYRD,
           Plaintiff-Appellant,
                                                                    SC: 161250
  v                                                                 COA: 351102
  WAYNE CIRCUIT COURT JUDGE and
  WAYNE COUNTY CLERK,
             Defendants-Appellees.
  ________________________________________/

         On order of the Chief Justice, the Clerk of the Court is directed to dismiss the
  application and administratively close the file due to plaintiff-appellant’s failure to pay
  the partial initial filing fee as directed by the Court’s order of May 11, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 11, 2020
                                                                               Clerk